 1

 2

 3

 4

 5

 6                                                             U.S. District Judge Marsha J. Pechman

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                    TACOMA DIVISION

10
      JOELLEN NOVAK,                                         3:17-cv-05729-MJP
11       Plaintiff,

12    vs.

13    COMMISSIONER OF SOCIAL SECURITY,                       ORDER FOR ATTORNEY FEES
        Defendant.
14

15
            The court finds and orders an attorney fee of $2,977 pursuant to 42 U.S.C. § 406(b). Such
16
     funds shall be paid to Schneider, Kerr & Robichaux, PO Box 14490, Portland, OR 97293. The
17
     attorney fee of $2,464.01 allowed pursuant to the Equal Access to Justice Act will be refunded to
18
     Plaintiff upon counsel’s receipt of the allowed 406(b) fee awarded.
19

20
     Dated this 31st day of October, 2019.
21

22                                                       A
                                                         Marsha J. Pechman
                                                         United States District Judge
